UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 2 x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission File Number 000-52703 Kinder Travel, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4939361 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1461 A. First Avenue, Suite 360 New York, NY (Address of principal executive offices including zip code) (646) 845-1920 (Registrant’s telephone number, including area code) CSC Services of Nevada, Inc., 502 E. John Street, Carson City, NV 89706 (Name and address of agent for service) (775) 882-3072 (Telephone Number, including area code, of agent for service) with a copy to: Diane D.
